DETAILED ACTION

Response to Amendment
The amendment filed on 7/29/2022 is acknowledged. Accordingly, claim 10 has amended, thus currently claims 1-13 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the low luminance area of the low luminance areas connected in parallel with a further luminance area  and the high luminance areas are configured to be electrically connected in series to the power source of claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ohtsuka et al. (US 20060175621 A1, hereinafter, “Ohtsuka”, cited by the applicant in IDS filed 9/2/2022).

Regarding claim 1, Ohtsuka teaches a lighting device (light-emitting display, see figures 7-9 and figures 1-6 to show common elements and similar features to all embodiments) comprising: 
at least one semiconductor layer (light emitting display section 1 and driving circuit section 4, as they are monolithically integrated in the same wafer, see fig 7); 
at least one light emission surface (upper surface of 1, 4, due to the active light sources and transparent electrodes, see ¶ 40) comprising an array of high luminance areas (see areas over light-emitting-element-layers 10a, 10b, 10c) configured to emit light at a first local luminance level (since the active light sources 10a, 10b, 10c are positioned in the high luminance areas) and low luminance areas (see areas about 10a, 10b, 10c and areas of 4) configured to emit no light (since areas of 4) or 
to emit light at a second local luminance level lower than the first local luminance level; 
a plurality of semiconductor light emitting devices (10a, 10b, 10c) formed in the semiconductor layer (1, 4) to define the high luminance areas (see areas over light-emitting-element-layers 10a, 10b, 10c); 
wherein the high luminance areas (see areas over light-emitting-element-layers 10a, 10b, 10c) and the low luminance areas (see areas about 10a, 10b, 10c and areas of 4) are arranged in accordance with a predefined light emission profile (see light emission profile provided by arrangement of 10a-10c, and better seen in fig 3) of the light emission surface (surface of 1, 4); 
wherein a low luminance area (area of 4) of the low luminance areas (see areas about 10a, 10b, 10c and areas of 4) corresponds to a portion (portion of 4) of the semiconductor layer (1, 4) comprising an n-doped region (clearly seen in figure 7, and labeled as IC area 3a, n-type collector area 8a and n-type emitter area 8c) and a p-doped region (clearly seen in figure 7, and labeled as inactive area 3b and p-type base area 8b), wherein at least one of the n-doped region (3b) and the p-doped region is configured not to be electrically connected to a power source (since, the area 3b and electrode 7d are inactive and are not connected to a cathode and anode and thus, 3b is not powered, see ¶ 73), and/or 
wherein a low luminance area of the low luminance areas (see areas about 10a, 10b, 10c and areas of 4) is configured to be electrically connected in parallel with a further low luminance area of the low luminance areas to a power source and wherein the high luminance areas are configured to be electrically connected in series to the power source.

Regarding claim 2, Ohtsuka teaches further comprising a plurality of trenches (see trenches formed by silicon oxide film 6) formed in the at least one semiconductor layer (1, 4) defining the high luminance areas (areas over 10a, 10b and 10c) and the low luminance areas (see areas about 10a, 10b, 10c and areas of 4).

Regarding claim 3, Ohtsuka teaches further comprising first contact elements (electrodes 7b, 7d, see fig 7) respectively arranged in correspondence with the low luminance areas (see areas about 10a, 10b, 10c and areas of 4) and second contact (TFTs 16a, 16b, 16c, see fig 7) respectively arranged in correspondence with the high luminance areas (areas over light-emitting-element-layers 10a, 10b, 10c).

Regarding claim 4, Ohtsuka teaches wherein the first contact elements (7b, 7d) are configured not to be electrically connected (since 7d is inactive) with at least one of the n-doped region (since 7b, 7d are connected to a P-doped regions) and the p-doped region of respective low luminance areas (see areas about 10a, 10b, 10c and areas of 4).

Regarding claim 5, Ohtsuka teaches wherein segments (segments of silicon oxide film 6, see fig 7) of an insulating layer (since silicon oxide is a known insulator) are respectively interspaced in between the first contact elements (7b, 7d) and corresponding low luminance areas (see areas about 10a, 10b, 10c and areas of 4).

Regarding claim 6, Ohtsuka teaches wherein the high luminance areas (areas over light-emitting-element-layers 10a, 10b, 10c) and low luminance areas (see areas about 10a, 10b, 10c and areas of 4) form a two-dimensional rectangular or square array (better seen in figure 3).

Regarding claim 7, Ohtsuka teaches wherein the high luminance areas (areas over light-emitting-element-layers 10a, 10b, 10c) correspond to pixels of a matrix light emitting diode arrangement (see arrangement as seen in figure 2).

Regarding claim 8, Ohtsuka teaches wherein the predefined light emission profile (profile illumination of 1, 4) is an inhomogeneous light emission profile (since the light emitting elements are at one side of the device as seen in figure 7 and not evenly distributed along the length of the device) which varies in correspondence (see difference in areas) with a predefined pattern across the light emission surface (upper surface of 1, 4).

Regarding claim 9, Ohtsuka teaches wherein the predefined light emission profile (profile illumination of 1, 4) has a maximum (at 10a, 10b and 10c) at or close to one edge (right edge of 1, 4) of the light emission surface (upper surface of 1, 4), whereby a local luminance level (luminance level on 10a, 10b and 10c) of the light emission surface (upper surface of 1, 4) decreases towards a minimum at (at the left edge of 1, 4) or close to an opposing edge (right edge of 1, 4, necessarily occurring since the right edge of 1, 4 is far from the active luminescent elements of 1, 4) of the light emission surface (upper surface of 1, 4).

Regarding claim 10, Ohtsuka teaches a method of producing the lighting device (light-emitting display, see figures 7-9 and figures 1-6 to show common elements and similar features to all embodiments) of claim 1, the method comprising: 
providing at least one semiconductor layer (light emitting display section 1 and driving circuit section 4, as they are monolithically integrated in the same wafer, see fig 7); 
providing at least one light emission surface (upper surface of 1, 4, due to the active light sources and transparent electrodes, see ¶ 40) with an array of high luminance areas (see areas over light-emitting-element-layers 10a, 10b, 10c) configured to emit light at a first local luminance level (since the active light sources 10a, 10b, 10c are positioned in the high luminance areas) and low luminance areas (see areas about 10a, 10b, 10c and areas of 4) configured to emit no light (since areas of 4) or to emit light at a second local luminance level lower than the first local luminance level; 
forming a plurality of semiconductor light emitting devices (10a, 10b, 10c) in the semiconductor layer (1, 4) to define the high luminance areas (see areas over light-emitting-element-layers 10a, 10b, 10c); 
arranging the high luminance areas (see areas over light-emitting-element-layers 10a, 10b, 10c) and the low luminance areas (see areas about 10a, 10b, 10c and areas of 4) in accordance with a predefined light emission profile (see light emission profile provided by arrangement of 10a-10c, and better seen in fig 3) of the light emission surface (surface of 1, 4); 
wherein a low luminance area (area of 4) of the low luminance areas (see areas about 10a, 10b, 10c and areas of 4) corresponds to a portion (portion of 4) of the semiconductor layer (1, 4) comprising an n-doped region (clearly seen in figure 7, and labeled as IC area 3a, n-type collector area 8a and n-type emitter area 8c) and a p-doped region (clearly seen in figure 7, and labeled as inactive area 3b and p-type base area 8b), wherein at least one of the n-doped region (3b) and the p-doped region is configured not to be electrically connected to a power source (since, the area 3b and electrode 7d are inactive and are not connected to a cathode and anode and thus, 3b is not powered, see ¶ 73), and/or 
wherein a low luminance area of the low luminance areas is configured to be electrically connected in parallel with a further low luminance area of the low luminance areas to a power source and wherein the high luminance areas are configured to be electrically connected in series to the power source.

Regarding claim 11, Ohtsuka teaches further comprising: arranging first contact elements (7b, 7d, see fig 7) respectively in correspondence with the low luminance areas (see areas about 10a, 10b, 10c and areas of 4) and second contact elements (16a, 16b, 16c, see fig 7) respectively in correspondence with the high luminance areas (areas over light-emitting-element-layers 10a, 10b, 10c).

Regarding claim 12, Ohtsuka teaches further comprising: arranging the first contact elements (7b, 7d) respectively to be not in electrical contact with at least one of the n-doped region (since 7b, 7d are connected to a P-doped regions) and the p-doped region of respective low luminance areas (see areas about 10a, 10b, 10c and areas of 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka.

Regarding claim 13, Ohtsuka does not teach an automotive lighting device comprising the lighting device of claim 1.
However, one of ordinary skill would have recognized the device of Ohtsuka may be implemented in a variety of  vehicle components, such as speedometers or other projections systems.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to utilize the lighting device of Ohtsuko in automotive lighting devices, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). One of ordinary skill would have been motivated to make this modification to provide enhanced illumination to dashboard devices.

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.

Applicant argues in page 6 that the drawings fully support the claims, and the objection should be withdrawn. Stating that the features are properly described in the claims and specification and can be understood without support of the drawings, specifically with regards to the low luminance areas of which the n- or p-doped region is not connected to the power source. Or, the high luminance area in series/Low luminance in parallel to the power source. 

The Examiner respectfully disagrees.
The Examiner points out that the high luminance areas or low luminance areas have been sufficiently described in the claim in terms of the invention having a portion with high luminance and at least another portion with little light or no light. 
However, the claimed “areas” of the high luminance areas and  low luminance areas have not been clearly defined in the claim. More specifically, the claim, or the written specification, does not provide enough guidance regarding to the size, extent of shape of the claimed areas, and therefore, the drawing objection stands.  

Applicant argues in page 6, the double patenting rejection should be withdrawn in view of the abandoned application 17002147.

The Examiner has reviewed the status of the application 17002147, and the rejection has been withdrawn.

Applicant argues with respect to claim 1 in pages 6-7, and similarly with respect to claim 13 in page 8, that the claimed invention is not anticipated by Ohtsuka, that Ohtsuka does not teach or suggest at least one light emission surface comprising an array of high luminance areas configured to emit light at a first local luminance level, of at least one low luminance area configured to emit no light, and a first lower luminance area configured to emit light at a second local luminance level lower than the first local luminance level, wherein the first lower luminance area configured to emit light at the second local luminance level is configured to be electrically connected to a power source in parallel with a second lower luminance area configured to emit light at the second local luminance level and wherein the high luminance areas are configured to be electrically connected in series to the power source, and the anticipation rejection should be withdrawn.  

The Examiner respectfully disagrees. 
As previously disclosed above, the claimed areas have not been clearly defined in the claims, do not have a specific definition in the written specification or drawings, thus the Examiner has interpreted the term broadly. Consequently, the high luminance areas and low luminance areas have been broadly interpreted in view of the absent definition of what the area extension, size or shape is. 
Thus, in light of the discussion above, Ohtsuka certainly teaches at least one light emission surface comprising an array of high luminance areas (broadly interpreted as the areas above the light sources, clearly being brighter than any other area of the light emission surface) configured to emit light at a first local luminance level (level of illuminance provided by the light sources, and since the claim does not require a specific magnitude of illumination), of at least one low luminance area configured to emit no light (clearly, any area that is not directly above the light sources provides little to no light), and 
a first lower luminance area (this limitation has not being claimed) configured to emit light at a second local luminance level lower than the first local luminance level (the phrase is an alternative limitation to a NO light area, see lines 4-6; Ohtsuka only needs to meet one of the alternatives), 
wherein the first lower luminance area (this limitation has not been claimed, assuming, this limitation means the luminance area of line 11) configured to emit light at the second local luminance level is configured to be electrically connected to a power source in parallel with a second lower luminance area (assuming, this limitation represent the further luminance area) configured to emit light at the second local luminance level (similarly to the discussion above, these areas are an alternative option disclosed in line 5 and Ohtsuka only needs to teach an area where no light is produced) and 
wherein the high luminance areas are configured to be electrically connected in series to the power source (see view of electrodes connected to the light source, the connection being in series).
Therefore, the prior art of record remains commensurate in scope for teaching the claimed limitations, the combinations are properly motivated, and the Applicant’s arguments are not persuasive..

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875